Citation Nr: 9936031	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-19 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for service-connected 
hemorrhoids, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



REMAND

The appellant had active military service from July 1961 to 
September 1963.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1998 
rating decision of the Department of Veterans Affairs (VA) 
regional office (RO) in Montgomery, Alabama.

In a January 1995 statement, the appellant indicated that he 
had ongoing treatment for hemorrhoids from two VA medical 
centers (MC).  The RO requested the appellant's treatment 
records from Houston VAMC, but not from the Montgomery VAMC.  
The appellant has submitted a November 1996 colon barium 
enema report from Montgomery VAMC, indicating the likelihood 
that there are other treatment records from Montgomery VAMC 
that have not yet been associated with the file.  The 
Secretary is held to have constructive knowledge of VA 
medical records, particularly where the Board is on notice of 
the possible existence and relevance of the records.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the 
RO should take appropriate steps to be sure that the 
appellant's complete VA treatment records from Montgomery 
VAMC, from 1994 to the present, are associated with the 
claims file.

Furthermore, the appellant has provided a copy of a Social 
Security disability determination indicating that he has been 
determined eligible for a period of disability, based in part 
upon his hemorrhoid condition.  The medical records that were 
considered in connection with this decision have not been 
requested from Social Security Administration, and they 
should be requested and made part of the file.

Accordingly, while the Board regrets the delay, this case is 
remanded for the following:

1.  Request the appellant's complete 
treatment records, including laboratory 
and diagnostic studies, and all inpatient 
and outpatient treatment records, from 
1994 to the present, from the Montgomery 
VAMC.  Associate all records received 
with the claims file.

2.  Contact the Social Security 
Administration and request the complete 
records relating to the appellant's award 
of Social Security disability benefits, 
to include all medical evidence and 
adjudicative actions.  The request should 
include citation to appropriate legal 
authority requiring that any Federal 
agency provide such information as may be 
requested for purposes of determining 
eligibility for or amount of benefits.  
38 U.S.C.A. § 5106 (West 1991).  
Associate all information received with 
the claims folder.

3.  Readjudicate the appellant's claim, 
and, if the determination remains 
adverse, provide him and his 
representative a supplemental statement 
of the case, affording an appropriate 
period for response.

Thereafter, return the claims folder to the Board, if 
appropriate, according to applicable appellate procedure.  
The appellant need take no action unless requested.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




